Citation Nr: 1640598	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1968 to September 1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that was issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

By way of background, the Board notes that the Veteran's October 2009 claim for service connection included the issues of posttraumatic stress disorder (PTSD), depression, and sleep issues.  The December 2009 rating decision only denied service connection for PTSD.  Thereafter, in his July 2010 notice of disagreement, the Veteran expressed dissatisfaction with the December 2009 denial and specifically referenced PTSD and depression.  Subsequently, in July 2012, the RO granted service connection for PTSD, to include problems sleeping, poor concentration, and memory problems.  As such represents a full grant of the benefits sought with respect to PTSD and sleep issues, these matters are not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his November 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In February 2015, he was scheduled for a hearing, but he failed to appear.  Instead, on the day the hearing was scheduled, the Veteran's representative submitted a statement noting the Veteran's desire to withdraw his appeal.  Given the foregoing, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  


FINDING OF FACT

In a February 2015 submission, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claim for service connection for major depressive disorder.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a February 2015 submission, the Veteran's representative withdrew from appeal the claim for service connection for major depressive disorder.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


